The Attorney        General of Texas
                                                Feb:ruary21, 1986
JIM MATTOX
Attorney General



Supreme Court Building           Eoaorablc David Cain               Opinion No. JM-441
P. 0. Box 12548                  Chaitman
Austin, TX. 76711. 2548          Colmnitteeon Transp,Drtation       Re: Whether administrative fees may
512,475.2501
                                 Texas Eouse of Representatives     be assessed by a justice of the
Telex 9101874.1367
Telecopier   5121475.0266
                                 P. 0. Box 2910                     peace or a municipal judge in
                                 Austin, Texas   787859             traffic cases arising under article
                                                                    6701d. section 143A, V.T.C.S.
714 Jackson, sldte 700
Dallas, TX. 752024508
                                 Dear Representative Cain:
2141742-8944

                                     You ask the folloving two questions:
4824 Alberta   Ave.. Suite 160
El Paso, TX. 799052793                        1. Mcy municipal and justice of the peace
915/533-3484                               courts assess an administrative fee to defendants
                                           in administering provisions of article 6701d,
IWl Texas, Suite 700                       section 1#13A,V.T.C.S.?
Houston, TX. 77002-3111
713i223.5886                                 2. May municipal and justice of the peace
                                          courts awess an administrative referral fee to
                                          Texas Department of Safety approved or licensed
808 Broadway, Suite 312
Lubbock, TX. 79401-3479
                                          Class 4 CDTS schools which provide driver safety
8061747-5238                              courses tsosection L43A defendants?

                                      Section 143A of article 6701d provides for the dismissal of
4309 N. Tenth, Suite B
,&Allen,   TX. 78501-1685
                                 certain misdemeanor charges upon completion of a driving safety course
512,882.4547                     by the defendant. The defensive driving course must be one approved
                                 by the Texas Department of Public Safety or by the court. See
                                 V.T.C.S. art. 670111, §143A(a)(L), (2). You state that a municiq
200 Main Plaza, Suite 400
                                 court contracted with certain providers of approved courses to present
San Antonio, TX. 782052797
                                 a list of the prcviders to section 143A defendants. In return, the
512/225-4191
                                 course provider pays the municipal court a fee for each course
                                 completion by a section 143A defendant. These fees are used to defray
An Equal OppOrtUnityI            the costs of administering the section 143A dismissal program.
Affirmative Action Employer

                                      It is well-established that a fee may not be charged unless the
                                 fee is provided for by law. Attorney General Opinion JM-346 (1985);
                                 see also Attorney, General Opinions JM-357 (1985); JM-165, JM-158,
                                 JM-153 (1984); JM-113, JM-22 (1983). Article 6701d does not authorize
                                 the imposition o,E an administrative referral fee either against
                                 defendants or again,stthe providers of defensive driving courses. See
                                 also Code Grim. Pwc. art. 45.07 (no costs shall be provided forby




                                                         p. 2011
Honorable David Cain - Page :I (JM-441)




ordinance); cf. Code Grim. :Proc.art. 45.06 (authorizing special fee
for the issuance and serrice of warrant of arrest for violating
promise to appear under sect:Lon149 of article 6701d).

                              SUMMARY

            Article 6701d dl>esnot authorize the imposition
         of an administrative referral fee in cases arising
         under the section 143A program for the dismissal
         of certain misdenranor charges upon completion of
         a driving safety course by defendant. No such fee
         may be assessed ag;sinstsection 143A defendants or
         against the providers of driving safety courses
         without statutory ;authorizstion.




                                        J W
                                        Very truly your


                                             &
                                        JIM     MATTOX
                                        Attorney General of Texas

JACK HIGBTOWRR
First Assistant Attorney Gemera

MARY KELLER
Executive Assistant Attorney General

ROBERT GRAY
Special Assistant Attorney G#eneral

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jennifer Riggs
Assistant Attorney General




                                  P. 2012